Citation Nr: 9933774	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  99-08 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability. 

2.  Entitlement to service connection for a left knee 
disability. 

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of an injury to supraspinatus tendon of the right 
shoulder with tendonitis and limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to July 
1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

In a July 1990 claim, the veteran raised the issue of 
entitlement to service connection for a dental condition.  
This issue is not ripe for appellate review.  It is referred 
to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a right knee disability is plausible and capable of 
substantiation.

2.  The veteran's claim of entitlement to service connection 
for a left knee disability is plausible and capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The claim for service connection for a right knee 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for a left knee 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the evidence of record, including the veteran's 
evidentiary assertions that must be presumed to be true for 
purposes of determining whether her claim is well grounded, 
the Board finds that her claims are plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  King v. Brown, 5 Vet. App. 19 (1993).  The veteran 
testified that she had bilateral knee problems in service.  
In a September 1999 statement, a doctor at the Winston-Salem, 
North Carolina, VA Medical Center indicated that she believed 
that it was as likely as not that the pain and problems that 
the veteran experiences with both knees began while she was 
in active service.  This doctor apparently is a treating 
physician.  Although the basis for her opinion was not stated 
and is not apparent from the evidence of record, the opinion 
is considered to be sufficient to well ground the claims for 
service connection for bilateral knee disabilities in view of 
the veteran's claimed history.  38 U.S.C.A. § 5107(a).  


ORDER

The claim of entitlement to service connection for a right 
knee disability is well grounded.

The claim of entitlement to service connection for a left 
knee disability is well grounded.





REMAND

The veteran's service medical records show that her lower 
extremities were normal when she was examined in March 1990, 
shortly prior to separation from service.  Additionally, the 
available service medical records do not appear to show any 
right knee problems and they document only one left knee 
complaint, in October 1987.  

At the September 1999 Travel Board hearing, the veteran 
testified that she had copies of her service medical records 
and had recently received treatment at the Winston-Salem, 
North Carolina, VA Satellite Outpatient Clinic for her right 
shoulder disability.  The most recent medical records 
currently in the file are from 1997.  The veteran also stated 
that she had also been treated at Grand Island, Nebraska, VA 
Medical Center for her right knee disability, stating further 
that she had been treated by the VA for her knees since her 
separation from service.  She also testified that she was 
treated at Fort Gordon and in Germany for a knee disability.  
Transcript.  

Since identified medical evidence is not in the record and 
there is no apparent basis for Dr. Fitzgerald's opinion, 
additional development of the evidence is necessary.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  She 
should specifically be asked to submit 
copies of any service medical records in 
her possession relating to any 
complaints, treatment or physical 
profiles pertaining to either the right 
or left knee.  She should also submit a 
copy of any discharge examination report 
dated subsequent to the general physical 
examination of May 1990.  


2.  If the veteran believes that her 
service medical records are incomplete in 
regard to treatment for knee problems, 
should must identify the dates and the 
facilities where she was treated or 
evaluated so that an attempt may be made 
to obtain any missing records.  If the 
veteran provides the necessary 
information, the RO should ask the 
National Personnel Records Center (NPRC) 
or other appropriate source if necessary 
for additional service medical records.  

3.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or evaluated 
her right shoulder and knees since 
discharge from active duty.  The RO 
should then obtain any medical records 
not currently on file, to include all 
additional records from the Winston-
Salem, North Carolina, VA Satellite 
Outpatient Clinic; the Grand Island, 
Nebraska, Medical Center.

4.  The RO also should contact the 
veteran's doctor, Dr. Fitzgerald, at the 
Winston-Salem VA Satellite Outpatient 
Clinic and ask her to provide the bases 
for her opinion relating right and left 
knee problems to the veteran's service.  
The doctor should be specifically asked 
to provide a diagnosis of any right or 
left knee disorders, using standard 
medical nomenclature.  She also should be 
asked to identify and or provide any 
medical evidence supporting her opinion 
and to give the medical rationale for her 
conclusions in view of the fact that, as 
of the date of this remand, there is no 
medical evidence of record showing any 
right knee problems prior to 1996 and no 
medical evidence of a left knee disorder 
other than the one complaint in service, 
with the lower extremities having been 
found normal when the veteran was 
examined prior to discharge from service.   
If deemed warranted, the claims folder 
and/or a copy of this remand should be 
provided to the physician for review.  

5.  Thereafter, the veteran should be 
afforded a comprehensive VA orthopedic 
examination to determine the current 
manifestations and severity of her 
service-connected right shoulder 
disability.  Prior to the examination the 
RO should review the record as to the 
claim of service connection for right and 
left knee disabilities to determine 
whether there is competent, probative and 
credible evidence favoring the claim as 
to either knee (and not just Dr. 
Fitzgerald's conclusory statement that is 
currently of record).  If there is such 
evidence, the veteran's knee(s) should 
also be examined.  The RO will have to 
determine whether the examination should 
include the knees and so advise the 
examination provider.  The veteran's 
claims folder and a separate copy of this 
remand should be made available to the 
examiner, the receipt of which should be 
acknowledged in the examination report.  
Any indicated studies, including X-rays, 
should be performed.  The veteran's 
history, current complaints, and 
examination findings must be reported in 
detail by the examiner.  The examiner 
should specifically report active and 
passive ranges of motion of the right 
shoulder.  The examiner should also 
render an opinion on the extent, if any, 
of any fatigue, weakness, functional 
impairment, impaired coordination, or 
pain in the right shoulder, from the 
service-connected disability, due to 
repeated use or flare-ups, and should 
portray these factors in terms of any 
additional loss in range of motion.  If 
the RO has deemed a knee examination 
warranted, after examining the veteran 
and reviewing the claims folder, 
specifically to include the service 
medical records and the opinion of the 
veteran's treating physician, the 
examiner should provide an opinion as to 
the following:  (1) what right and/or 
knee disabilities are currently shown and 
when were they first shown; (2) was any 
right or left knee disorder shown in 
service and, if so, what was the 
diagnosis and was it present at the 
veteran's separation from service; and 
(3) is any current knee disability shown 
to be related to service and what is the 
evidence and medical principals 
supporting the conclusion reached.  It is 
essential that the service medical 
records be reviewed in regard to 
assessing any knee disability, along with 
the entire post-service medical records 
which, as of the time of this remand, 
tend to document right knee problems only 
in about 1996.  All findings should be 
reported in detail, a complete rationale 
must be given for any opinion expressed, 
and the foundation for all conclusions 
should be clearly set forth.  A 
comprehensive report that addresses the 
aforementioned should be provided and 
associated with the claims folder.  

6.  The RO should then review the 
examination report.  If it is not 
responsive to the Board's instructions, 
it is essential that it be amended by the 
examiner so that the case will not have 
to be remanded again.  

7.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claims, making credibility determinations 
and assessing the probative value of the 
evidence.  In regard to the increased 
rating claim, consideration should be 
given to all applicable law and 
regulations including 38 C.F.R. §§ 3.321, 
4.10, 4.40, 4.45, and DeLuca v. Brown, 8 
Vet. App. 202 (1995); as applicable.  If 
the benefits sought on appeal remain 
denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case with 
applicable laws and regulations not 
previously included and given the 
opportunity to respond thereto.  No 
action is required of the appellant until 
she receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals


 

